 3,62DECISIONSOF NATIONALLABOR RELATIONS BOARDThe WayneOakland,BankandOffice and Profession-, alEmployees InternationalUnion,Local 10,AFL-CIO. Case 7-CA-8698July 29, 1971DECISION AND ORDERBY MEMBERSFANNING,JENKINS, ANDKENNEDYUpon a charge filed on May 1,0, 1971, byOffice andProfessional Employees International Union, Local10,AFL-CIO, - herein called the Union, and dulyserved on The Wayne Oakland Bank, herein calledthe Respondent, the General Counsel of the NationalLabor Relations 'Board, by the Regional Director forRegion 7, issued a complaint on May 13, 1971, ,againstRespondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and,(1), and-Section 2(6) and (7) of the National, LaborRelationsAct, as amended. Copies of the charge,complaint, and notice of hearing before a- TrialExaminer were-duly' served on the parties to -thisproceeding.IWith respect to the unfair labor practices, thecomplaint alleges in substance that on March 31,1971, following aBoard election in Case 7-RC-10291,theUnion was, duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;1 and that,commencing on or about April 29, 1971, and at alltimes thereafter, Respondent has refused, and contin-ues to date to refuse, to bargain collectively with theUnion as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On May 24, 1971, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On June 7, 1971, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on June 14, 1971, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's Motion'for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsiOfficial notice is taken of the record in the representation proceeding,Cases 7-RC-10290 through 10295, as the term"record"is defined in Secs.102.68 and 102.69(f) of the Board'sRules and Regulations,Series 8, asamended.SeeLTV Electrosystems, Inc,166 NLRB 938,enfd.388 F.2d 683(C.A. 4, 1968);Golden AgeBeverageCo.,167 NLRB 151;Intertype Co. v.Penello,269F.Supp. 573 (D.C. Va., 1967);FollettCorp,164 NLRB 378,enfd.397 F.2d 91 (C.A. 7, 1968);Sec. 9(d) of theNLRA. It should bepowers in connection with this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:RULING ON THE MOTION FOR SUMMARYJUDGMENTThe record in,Cases 7-RC-10290 through 10295shows that the Respondent operates banking facilitiesin certain northern suburbancommunitiesof Detroit.At present, the Respondent maintains 13 geographi-cally separate and distinct facilities, consisting of itsmain office and 12 branch offices. The Union filed sixpetitions in Cases 7-RC-10290 through 10295, seek-ing elections in separate units at the Respondent'smain office `and five branch offices, respectively:' ABearing' was conducted on December 22, 1970, atwhich the Respondent appeared and was afforded theopportunity to ,litigate all issues, including the scopeof the appropriate, unit or units.. The Respondentargued that the only appropriate unit is an employer-wide one, including all eligible employees at all 13 ofits offices because the operations of its branch officesare too closely integrated with each other and^with themain ' office to warrant ' separation into distinctbargaining units. Thereafter, on February 22, 1971,aftercareful consideration' of the entire' record,including the posthearing brief of the Respondent, theRegional Director for, Region 7 issued his Decisionand Direction of Elections, in which he found thateach of the six locations petitioned for by the Unionconstituteda separate and distinct appropriatebargaining unit. The Regional Director found that"the integrated nature of the Employer's operations isnot so pervasive as to necessitate a unit whichencompasses all the Employer's installations" andthat "the degree of centralized administrative controlherein is less significant than the fact that theemployees involved perform their day-to-day workunder the immediate supervision of local supervisorswhose decisions and exercise of authority substantial-ly affect them on a daily basis.Haag Drug Company,169 NLRB 877." On March 3, 1971, the Respondentfiled itsRequest for Review with the Board. Bytelegraphic communication on March 22, 1971, theBoard denied the Respondent's Request for Reviewon the basis that it raised no substantial issueswarranting review.In both its answer to the complaint and its responsenotedthatthe Regional Director considered six petitionsfrom the Unionwithrespect to this Respondent. (Cases 7-RC-10290, 10291, 10292, 10293,10294, and 10295.)Although elections were directed in all six cases, theinstant proceeding is concerned only with the-Respondent's refusal tobargain with the certifiedUnion forthe appropriate bargaining unit inCase 7-RC-10291.192 NLRB No. 59 THE WAYNE OAKLAND BANK363to the Notice To Show Cause, the Respondent againcontends that the Regional Director's unit determina-tion and the Board's denial of the Respondent'sRequest for Review were erroneous, because of theintegrated nature of its operations. Accordingly, itargues that it is relieved of any obligation to bargainwith the certified Union and that the Motion forSummary Judgment should be denied. We find nomerit in the Respondent's position herein.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigate issueswhich were or could have beenlitigated in a prior representation proceeding.2All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised -any issuewhich is properly litigable in this unfair labor practiceproceeding. We 'shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent. is, and has been at all times-materialherein, a corporation duly organized under, andexisting by virtue of, the laws of the State of Michigan.At all times material herein, Respondent hasmaintained its main office and place of business at400 South Main Street in the city of Royal Oak, Stateof Michigan, and herein called the Royal Oak Office.Respondent maintains other branches in the cities ofHighland Park, Berkley, Clawson, Royal Oak, Troy,and Rochester and is, and has been at all timesmaterial herein, engaged in the general commercialbanking business. The branch installation located at6024 Livernois Road, Troy, Michigan, herein calledthe Livernois Road branch, is the only facilityinvolved in this proceeding.During the year ending December 31, 1970, whichperiod is representative of its operations during alltimes material-herein, Respondent, in the course andconduct of its business operations, had gross revenuein excessof $500,000 derived from loans, deposits,aand investments. During thatsameperiod, it per-formed banking' services valuedin excessof $500,000,of which banking services valuedin excessof $50,000were performed for various enterprises and individu-als located in States other than the State of Michigan.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwill . effectuate the policies of the - Act to assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDOffice and Professional Employees InternationalUnion, Local 10, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act,III.THE UNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitThe following employees of the Respondent consti-tutea unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and,regular-part-time employeesemployedby theRespondent at,its office at 6024Livernois,Troy,Michigan;but exluding allconfidential employees,professional employees,and guards and supervisors as definedby the Act.2.The certificationOn March 23, 1971,'a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 7, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on March 31, 1971, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about April 21, 1971, and at alltimes thereafter, the Union has requested the Respon-dent to bargain collectively with it as the exlusivecollective-bargaining representative of all the employ-ees in the above-described unit. 'Commencing on orabout April 29, 1971, and continuing at all times2 SeePittsburgh Plate Glass Co v. N.L.R.B.,313 U.S. 146, 162 (1941);Rules and Regulations of the Board,Secs. 102.67(f) and 102.69(c). 364DECISIONSOF NATIONALLABOR RELATIONS BOARDthereafter to, date, the. ,Respondent. has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly,, we find that the Respondent has, sinceApril 29, 197,1, and at all times thereafter, refused tobargain collectively with the Union as the exlusive,representative, of the, employees -in- the -appropriateunit,and that, by such refusal, Respondent, hasengaged in ,and : is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forthin sectionIII, above, occurring in connection with its operationsdescribed ' in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among' the several States and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andisengaginginunfair labor practices within' themeaning of Section 8(a)(5) and (1) of the Act, we shallorder' that it cease and desist therefrom, and, uponreque'st,' bargain collectively with the Union as theexclus ve representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will,,be accorded the services of theirselected bargaining agent for the, period provided bylaw, we shall construe the initial period of certificationas beginning on the date Respondent commences tobargain in good, faith with,the Union as the recogniz-ed bargaining representative in the appropriate unit.SeeMar-Jac, Poultry ,Company, Inc.,,136 NLRB 785;Commerce Company d/b/a Lamar Hotel,144 NLRB226, 229, enfd.-328 F.2d 600 (C.A. 5), cert. denied 379U.S. 817;Burnett Construction Company,149, NLRB1419,142 1, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.The WayneOakland Bank is anemployerengaged,in commerce within the meaning of Section2(6) and(7) of the Act.2.Office and Professional Employees Internation-al Union, Local 10, AFL-CIO,is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All- full-time and regular part-tune employeesemployed by the Respondent at its office at 6024Livernois, Troy,Michigan; but excluding all confi-dentialemployees,professionalemployees,, andguards and supervisors as defined by the Actconstitute a unit appropriate for the purposes ofcollective bargaining within-the meaning of Section9(b),of the Act.4.SinceMarch 31, 1971, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate, unit for the purpose of,collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about April 29, 1971, and atall times, thereafter, to, bargain collectively with theabove-named labor organization as the exclusivebargaining representative, of all the ,employees , ofRespondent 'in the appropriate unit,, Respondent hasengaged in and is engaging in unfair labor practiceswithin themeaning of Section 8(a)(5),of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with,restraining,and coercing,,employeesin the exercise of, the ,rights,' guaranteed to them inSection 7 of the Act, and therebyhas engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the. Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National; LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent, TheWayne OaklandBank,its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectivelyconcerning ratesof pay, wages, hours, and other terms and conditionsof employment with Office and Professional Employ-ees International Union, Local 10, AFL-CIO,,as theexclusive bargaining representative of its employeesin the following appropriate unit:All full-time and regular part-time employeesemployed by the Respondent ^ at its office at 6024Livernois,Troy,Michigan; but excluding allconfidential employees, professional employees,and guards and supervisors as definedby the Act.(b) In any like or related ,manner, interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies' ofthe Act:', THE WAYNE OAKLAND BANK(a)Upon request, bargain` with the above-namedlabor organization as the exclusive representative ofall employees in- the aforesaid appropriate unit withrespect to,rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post. at its Livernois Road branch office -copiesof the attached notice marked "Appendix." 3 Copiesof said notice, on forms provided by the RegionalDirector for Region 7,- after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.3 In the event thatthisOrder is enforced by a,Judgment;of a UnitedStates Courtof Appeals, the words in the notice readmg "POSTED BYORDER OF THE NATIONAL LABOR RELATIONS BOARD" shall bechangedto read "POSTED PURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALS ENFORCING AN ORDEROF THE NATIONAL LABOR RELATIONS BOARD."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL ' NOT refuse' to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with 'Officeand Professional Emplyees International Union,365Local 10, AFL-CIO,as the exclusive representa-tiveof the employees'in the bargaining unitdescribedbelow.1WE WILL NOTin any like or related mannerinterfere with,restrain,or coerce our employees inthe exercise of the rights guaranteed them bySection 7of the Act.WE WILL,upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages,hours, andother terms and conditions of employment,and, ifan understanding is reached,embody such under-standing in a signed agreement.The bargainingunit is:All full-time and regular and part-timeemployees employedby theRespondent atits office at 6024 Livernois,Troy,Michigan;but excluding all confidential employees,professional employees,and guards andsupervisors as definedby the Act.THE WAYNE E-OAKLANDBANK(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for'60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,500 Book Building,1249 Washington Boule-vard, Detroit,Michigan 48226, Telephone 313-226-3200.